Citation Nr: 0801054	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  04-38 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for a left knee 
disability, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a right ankle 
disability, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for a left ankle 
disability, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The veteran had active service from April 1985 to September 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.

In December 2006, the Board remanded the claims to the RO 
through the Appeals Management Center (AMC) for additional 
evidentiary development.  The case has been returned to the 
Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Board's December 2006 remand of these claims ordered the 
RO to schedule the veteran for a VA examination to determine 
the nature and etiology of his right and left knee and right 
and left ankle disabilities.  In a September 2007 
supplemental statement of the case (SSOC), the RO noted that 
the veteran failed to report for VA examinations in February 
and April 2007 and continued to deny the veteran's service 
connection claims.  In a November 2007 letter, the veteran 
stated that he was not able to attend the examination due to 
work conflicts.  He stated that he informed the RO by 
telephone about his work conflicts and was told that his 
appointment would be rescheduled.  He emphasized that he was 
willing to report for another VA examination.

The Board finds that the veteran has presented good cause as 
to why he failed to appear for his scheduled VA examinations.  
38 C.F.R. § 3.655.  As good cause has been found, a remand is 
necessary to attempt to reschedule a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
an examination to determine the nature and 
etiology of his right and left knee and 
right and left ankle disabilities.  The 
examiner should review the veteran's 
claims folder.  All necessary testing 
should be performed and all appropriate 
diagnoses rendered.  The examiner should 
then state whether it is at least as 
likely as not that any disabilities began 
during or as a result of active service.  
All opinions must be supported by complete 
rationale.

2.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the consequences 
of failure to report for the examination, 
including an explanation of the provisions 
of 38 C.F.R. § 3.655.  If the veteran does 
not report for the examination, the claims 
folder should include clear documentation 
of his failure to report.

3.  After conducting any additional 
indicated development, the issues on 
appeal should be readjudicated.  In the 
event that the claims are not resolved to 
the satisfaction of the appellant, he 
should be provided an SSOC which includes 
a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



